Criminal prosecution upon warrant issued out of the recorder's court of Chapel Hill, North Carolina, charging defendant with unlawful possession of "non tax paid liquor" "for the purpose of sale," etc. Upon trial defendant was found guilty and sentenced to jail for specified term — the judgment being suspended upon conditions stated. Thereafter, upon hearing on "order to show cause," the judge of recorder's *Page 479 
court, finding as a fact that defendant had violated the conditions upon which the said judgment was suspended, ordered the jail sentence into effect. Defendant, in open court, gave notice of appeal. The court, being of opinion that no appeal is provided in such case, denied the motion. Whereupon, defendant started serving the sentence, and was released uponhabeas corpus. She then gave bond for appearance in Superior Court of Orange County. On hearing there the presiding judge approved and confirmed the judgment of recorder's court, and ordered same into execution. Defendant appeals therefrom to the Supreme Court. And the Attorney-General for the State moves to dismiss the appeal for lack of jurisdiction.
On the record as it appears in this Court, the motion of the State to dismiss the appeal is allowed on authority of S. v. Miller, 225 N.C. 213,34 S.E.2d 143, and cases cited, including S. v. King, 222 N.C. 137,22 S.E.2d 241.
Appeal dismissed. *Page 480 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 481